In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 12-1699

MERDELIN V. JOHNSON,
                                                  Plaintiff-Appellant,

                                  v.


GENERAL BOARD OF PENSION &
HEALTH BENEFITS OF THE UNITED
METHODIST CHURCH and ALEXANDRA
JUNG,
                                               Defendants-Appellees.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 02 C 5221 — Charles R. Norgle, Judge.


  ARGUED SEPTEMBER 24, 2013 — DECIDED OCTOBER 21, 2013


   Before POSNER, TINDER, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. Plaintiff Merdelin Johnson sued
her former employer, the General Board of Pension & Health
Benefits of the United Methodist Church (“General Board”),
alleging race discrimination and retaliation in violation of Title
VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981, as well
2                                                  No. 12-1699

as sexual harassment in violation of Title VII. On her §1981
claims, Johnson also named as a defendant Alexandra Jung, a
General Board employee involved in selecting candidates for
open positions. Most of Johnson’s claims were dismissed on
defendants’ motion for summary judgment. Two remaining
claims for retaliation were then tried to a jury, which returned
a verdict for the defendants. Johnson has appealed the grant of
partial summary judgment and the denial of her post-trial
motions for a new trial and for relief from judgment.
    We affirm. The district court properly granted summary
judgment on most claims. In the trial of the two remaining
claims, we see no abuse of discretion in the many evidentiary
rulings that Johnson challenges. Johnson has raised several
procedural and substantive objections to the final jury instruc-
tions. The district court failed to comply with Federal Rule of
Civil Procedure 51(b), which requires the court to decide the
content of final jury instructions and give the parties an
opportunity to object before the instructions and final argu-
ments are delivered. That procedural error was ultimately
harmless, though. We find no substantive error in the instruc-
tions actually given, and Johnson has not shown that she was
otherwise prejudiced by the procedural error. We therefore
affirm the judgment for defendants.
I. Factual and Procedural Background
    Defendant General Board administers pensions, health
benefits, and other employee benefits for employees of the
United Methodist Church. The General Board is headquartered
in Evanston, Illinois. Plaintiff Johnson worked for the General
Board as a team member from 1999 to 2004, assigned to the
No. 12-1699                                                  3

benefits determination team. Defendant Jung was the director
of benefits administration during that time.
    Johnson filed her first discrimination complaint with the
General Board’s human resources office in the summer of 1999.
During the years she worked for the General Board, she
unsuccessfully sought four promotions that are the principal
focus of her case. First, in March 2001, Johnson applied for a
promotion to team leader, but the hiring officials, including
defendant Jung, selected another candidate. Johnson testified
that a hiring official told her that her tendency to complain
about discrimination might have contributed to the decision
not to promote her. Johnson filed a charge with the Equal
Employment Opportunity Commission in December 2001
based on these events. Next, in August 2002, Johnson applied
for a promotion to plan sponsor manager, but again another
candidate was selected. Johnson claims that her application
was timely, while the General Board maintains that the
position had been filled by the time she applied. In December
2002, Johnson considered applying for another promotion to
plan sponsor manager, but she did not actually apply. Johnson
claims that Jung discouraged her from applying. Finally,
Johnson applied for a promotion to team leader in January
2003, but was again unsuccessful. She then filed two EEOC
charges alleging discrimination and retaliation.
   Johnson’s employment with the General Board ended in
March 2004, when the General Board learned that Johnson had
been recording her conversations with co-workers without
their consent. The General Board concluded that Johnson’s
behavior violated the General Board’s policies and the Illinois
Eavesdropping Act, 720 ILCS 5/14 et seq., and decided to
4                                                   No. 12-1699

terminate her. After her termination, Johnson filed a final
EEOC charge alleging that she was sexually harassed in
January 2004, when a team leader showed her a supposedly
humorous video on his computer that included a brief display
of male nudity.
    Johnson filed two lawsuits that have been consolidated into
this one. She alleged that the General Board discriminated and
retaliated against her based on her race and national origin
when it failed to promote her on the four occasions listed
above and when it terminated her employment. She also
claimed that Jung individually had discriminated against her
in failing to promote her on those four occasions. (Section 1981
permits suits against individual agents of an employer, while
Title VII does not. See Smith v. Bray, 681 F.3d 888, 896 n.2 (7th
Cir. 2012).) Johnson also alleged sexual harassment based on
the video incident.
    The district court granted summary judgment for the
General Board on all of Johnson’s discrimination claims, as
well as on her termination-related claims and her sexual
harassment claim. The court also granted summary judgment
for the General Board on Johnson’s retaliation claims regarding
the August 2002 and December 2002 promotions because she
had not actually submitted timely applications. Jung was
dismissed as a defendant because no claims against her
remained in the lawsuit.
   The summary judgment decision left for trial only John-
son’s retaliation claims against the General Board for denial of
the March 2001 and January 2003 promotions. The jury
returned a verdict for the General Board on both claims.
No. 12-1699                                                                  5

Johnson filed a post-trial motion seeking a new trial and other
relief and a later motion for relief from judgment. The district
court denied both. Johnson now appeals the district court’s
grant of partial summary judgment and the denial of her post-
trial motions.
II. Summary Judgment
    Johnson challenges the district court’s grant of summary
judgment on her discrimination claims, her retaliation claims
regarding the August 2002 and December 2002 promotions,
her termination-related claims, and her sexual harassment
claim. We review de novo the district court’s grant of summary
judgment, construing all evidence in the light most favorable
to Johnson and drawing all reasonable inferences in her favor.
Adeyeye v. Heartland Sweeteners, LLC, 721 F.3d 444, 449 (7th Cir.
2013). Summary judgment is appropriate when no genuine
issue of material fact exists and a party is entitled to judgment
as a matter of law. Hester v. Indiana State Dep’t of Health,
726 F.3d 942, 946 (7th Cir. 2013).
    A plaintiff can establish discrimination or retaliation in
violation of Title VII using either the direct or indirect method
of proof.1 The direct method requires that the plaintiff provide
direct or circumstantial evidence of the employer’s discrimina-
tory animus or retaliatory behavior. Coleman v. Donahoe,
1
  Several recent decisions of this court have questioned the utility of having
two separate methods of proof, suggesting that the time has come to
collapse the various tests into one. See Coleman v. Donahoe, 667 F.3d 835, 863
(7th Cir. 2012) (Wood, J., concurring); Good v. Univ. of Chi. Med. Ctr.,
673 F.3d 670, 680 (7th Cir. 2012). In this case, Johnson has no direct evidence
that any decision was motivated by her race, so the distinction makes no
difference here.
6                                                     No. 12-1699

667 F.3d 835, 845 (7th Cir. 2012); Hudson v. Chicago Transit
Auth., 375 F.3d 552, 559 (7th Cir. 2004). The indirect method, by
contrast, requires the plaintiff to follow the burden-shifting
framework set forth in McDonnell Douglas Corp. v. Green,
411 U.S. 792, 802–04 (1973). Under the McDonnell Douglas
framework, after the plaintiff makes a prima facie case of
discrimination or retaliation, the burden shifts to the employer
to articulate a legitimate non-discriminatory reason for its
action. Doing so shifts the burden back to the plaintiff to show
that the employer’s proffered reason is pretext, which then
permits an inference that the employer’s real reason was
unlawful. Id.; Coleman, 667 F.3d at 845; Nichols v. Southern
Illinois Univ.-Edwardsville, 510 F.3d 772, 785 (7th Cir. 2007). The
substantive standards and methods that apply to Title VII also
apply to 42 U.S.C. § 1981. Smith, 681 F.3d at 896.
    Johnson has offered no direct evidence that her race or
national origin motivated any decision by the General Board.
(In fact, on appeal she has not argued her national origin
claims at all.) The district court correctly held that Johnson had
not offered circumstantial evidence that would have allowed
a reasonable jury to find racially discriminatory intent as to any
of her claims, whether under the indirect method or the more
flexible “convincing mosaic” method of proof. Summary
judgment was also proper on Johnson’s sexual harassment
claim because the single incident that Johnson described was
not severe enough to support liability under Title VII.
    A. The August 2002 and December 2002 Promotions
  The district court granted summary judgment to the
General Board on all of Johnson’s claims regarding the August
No. 12-1699                                                      7

2002 and December 2002 promotions because Johnson did not
file a timely application to either position, meaning that she
could not make a prima facie case of either discrimination or
retaliation under Title VII. “[T]he prima facie case for a failure
to promote claim … requires that the plaintiff show … she
applied for and was qualified for the position sought [and] she
was rejected for that position.” Fischer v. Avanade, Inc., 519 F.3d
393, 402 (7th Cir. 2008) (internal quotation omitted); see also
Hudson, 375 F.3d at 558–59 (affirming summary judgment for
employer where employee did not apply for the position at
issue). Johnson admits that she did not apply for the December
2002 position (allegedly because she was discouraged from
doing so), but asserts that the timeliness of her application to
the August 2002 position was in dispute. We agree with the
district court, however, that the record shows beyond reason-
able dispute that the position had been filled before August 30,
2002, when Johnson submitted her application. Regardless of
the method of proof used, the defendants were entitled to
summary judgment on claims that Johnson was denied
promotions for which she did not apply.
   B. Discrimination Claims for the March 2001 and January 2003
      Promotions
    Johnson’s claims of discrimination based on the March 2001
and January 2003 promotions were also properly resolved by
summary judgment. Johnson presented no direct evidence of
discrimination in the district court and has not pursued such
a theory on appeal. For a failure-to-promote claim, the indirect
method of proof required Johnson to offer evidence that: (1)
she was a member of a protected class; (2) she applied for and
was qualified for the position sought; (3) she was rejected for
8                                                    No. 12-1699

the position; and (4) the employer promoted someone outside
the protected group who was not better qualified than the
plaintiff. Grayson v. City of Chicago, 317 F.3d 745, 748 (7th Cir.
2003).
    We can bypass the question of a prima facie case here, as
the district court did. Even if Johnson had sufficient evidence
for a prima facie case of discrimination on these two promo-
tions, defendants were entitled to summary judgment. The
defendants articulated non-discriminatory reasons for the
decisions not to promote Johnson. The General Board and Jung
offered evidence that Johnson was not selected for the posi-
tions because the hiring officials believed she lacked the
leadership and interpersonal skills necessary for the job.
Johnson has not presented evidence to counter that explanation
and permit a finding of pretext, so summary judgment was
properly granted. Jung was named as a defendant only on
Johnson’s race discrimination claims under §1981, so dismiss-
ing Jung from the lawsuit was also proper.
    C. Termination
     Defendants were also entitled to summary judgment on
Johnson’s claims of discrimination and retaliation based on her
firing in March 2004. Again, Johnson has no direct evidence of
racially discriminatory intent, and even if we assume that
Johnson could establish a prima facie case, there is no evidence
that the stated reason for her termination was a pretext. The
General Board asserts that it fired Johnson because she
recorded conversations with co-workers without obtaining
their consent, in violation of the General Board’s policies and
Illinois law. Johnson argues that the Board’s explanation is a
No. 12-1699                                                           9

pretext because the Board recorded some employees’ phone
calls without their consent for several months. Johnson did not
make this argument in opposing summary judgment in the
district court, so it is waived on appeal. Pond v. Michelin North
America, Inc., 183 F.3d 592, 597 (7th Cir. 1999). However, even
if that were not the case, the General Board’s own recording
does not suggest that its explanation for terminating Johnson
was pretext. The undisputed evidence shows that the General
Board’s recording was the accidental result of a computer
glitch that took some time to sort out. This conduct is simply
not analogous to Johnson’s clandestine and intentional
recording of her conversations with co-workers. Defendants
were therefore entitled to summary judgment on Johnson’s
termination claims.
   D. Sexual Harassment
    Johnson’s sexual harassment claim based on seeing one
video with nudity on a co-worker’s computer was also
properly resolved on summary judgment. The sole alleged
incident was not severe enough to support a claim under Title
VII. Although a single instance of behavior can give rise to
liability if it is sufficiently severe, past cases finding liability for
a single incident have involved facts much more severe than
those claimed by Johnson. See, e.g., Lapka v. Chertoff, 517 F.3d
974, 983–84 (7th Cir. 2008) (single instance of sexual assault by
a co-worker was sufficiently severe to constitute a hostile work
environment: “We have held that assaults within the work-
place create an objectively hostile work environment for an
employee even when they are isolated.”); Hostetler v. Quality
Dining, Inc., 218 F.3d 798, 808–09 (7th Cir. 2000) (non-consen-
sual violent kiss and attempted unfastening of plaintiff’s bra
10                                                          No. 12-1699

were acts sufficiently severe to create a hostile work environ-
ment; the incident presented “overtones of an attempted sexual
assault”). Showing Johnson one video containing a momentary
display of male nudity does not come close to reaching the
required level of severity for a sexual harassment claim. See,
e.g., Cowan v. Prudential Ins. Co. of America, 141 F.3d 751, 757-58
(7th Cir. 1998) (affirming summary judgment for employer;
circulating a safe-sex cartoon and a photograph of a co-worker
with a stripper was not severe enough to support liability).
Therefore, summary judgment was properly granted on
Johnson’s claim for sexual harassment.
III. Motion for New Trial
   The district court denied defendants’ motion for summary
judgment on Johnson’s claims for retaliation in the denials of
promotions she sought in March 2001 and January 2003.
Johnson had submitted her own testimony that a General
Board hiring official told her that her repeated claims of
discrimination might have played a role in the decisions not to
promote her. The district court found that evidence sufficient
to present a genuine issue of fact as to retaliatory intent, so
those two claims were tried to a jury, with Johnson represent-
ing herself.2


2
  Johnson was represented by several teams of court-recruited attorneys
during the course of this litigation, two of which withdrew at her request.
Johnson filed two motions for appointment of counsel after her last court-
recruited attorneys withdrew in September 2004. Both motions were
denied. Having already found eight attorneys to represent Johnson, the
district court was not obliged to seek a ninth. The denials of the motions
were not abuses of discretion.
No. 12-1699                                                                11

    The jury ruled for defendants on the two retaliation claims.
Johnson then filed a timely motion for a new trial, which the
district court denied. A motion for a new trial is committed to
the sound discretion of the judge who presided over the trial,
so we review the denial of a motion for a new trial for “a clear
abuse of discretion.” Mathur v. Bd. of Trustees of Southern Illinois
Univ., 207 F.3d 938, 944 (7th Cir. 2000). A new trial is appropri-
ate where the verdict is against the clear weight of the evidence
or the trial was not fair to the moving party, but again, we
defer to the judgment of the trial judge. Clarett v. Roberts,
657 F.3d 664, 674 (7th Cir. 2011) (affirming denial of new trial);
Gaddy v. Abex Corp., 884 F.2d 312, 315 (7th Cir. 1989) (affirming
grant of new trial).3
    Johnson argues that a new trial is warranted under Rule
59(a)(1) on many grounds, including that the jury’s verdict was
against the clear weight of the evidence, that a variety of
evidentiary rulings were erroneous, and that there were errors
in the jury instructions. None of her arguments require a new
trial, although there was an error, ultimately harmless, in the
procedures used to decide the jury instructions.




3
  Johnson’s motion also sought judgment as a matter of law under Rule 50,
but that was a non-starter. The procedural problem was that she had not
moved for judgment as a matter of law before the case was submitted to the
jury. The substantive problem was that the conflicting evidence meant that
the retaliation claims involved disputed issues of fact that had to be decided
by the jury, not as a matter of law, as shown by our discussion below of the
weight of evidence.
12                                                   No. 12-1699

     A. Weight of the Evidence
    The jury’s verdict was not against the clear weight of the
evidence, so denial of a new trial on that basis was not an
abuse of discretion. The evidence was in conflict about the
reasons Johnson was not promoted. No matter how sincerely
Johnson feels she was mistreated, the evidence presented
genuine issues about the General Board’s motives that the jury
had to resolve. There was ample evidence supporting a finding
that Johnson was not promoted because of concerns about her
interpersonal and leadership skills and that her earlier discrim-
ination complaints did not factor into those decisions.
    Johnson argues that she is entitled to a new trial because the
General Board’s witnesses perjured themselves. It is not at all
unusual for the losing party to believe that the other side’s
witnesses were not honest. Johnson attempted to impeach
those witnesses at trial. Resolving the alleged discrepancies
between their deposition testimony and trial testimony was the
province of the jury, and its decision does not require a new
trial. See Latino v. Kaizer, 58 F.3d 310, 317 (7th Cir. 1995)
(reversing grant of new trial where the allegedly perjurious
testimony was challenged at trial, because “the credibility of
witnesses is peculiarly for the jury”) (internal quotation
omitted).
     B. Evidentiary Decisions
    On appeal Johnson also argues that the district court erred
in eleven decisions to admit or exclude evidence, which she
contends require a new trial. We review the district court’s
evidentiary rulings for abuse of discretion, granting a new trial
only if there was an abuse of discretion that affected a party’s
No. 12-1699                                                      13

substantial rights. Mason v. Southern Illinois Univ. at Carbondale,
233 F.3d 1036, 1042–43 (7th Cir. 2000). None of the challenged
evidentiary rulings call for a new trial.
    First, evidence that the General Board’s system for record-
ing customer service calls sometimes recorded employees’
personal calls because of a programming glitch was not
relevant to Johnson’s retaliation claim. Johnson was not singled
out for recording, and the potential for confusion and distrac-
tion from the central issues of the case was clear. The district
court did not abuse its discretion by excluding the call record-
ing evidence.
    Excluding Johnson’s written evaluations of her own
performance as hearsay was also not an abuse of discretion.
Contrary to Johnson’s contentions, the evaluations were not
business records because they were not created or verified by
the General Board. See United States v. Santos, 201 F.3d 953, 963
(7th Cir. 2000) (finding error in admitting as business records
documents that the business in question had received without
verifying or relying upon them). The same is true of co-worker
and customer comments about Johnson’s job performance. See
id. Johnson’s other evidentiary challenges were raised in a
conclusory or underdeveloped manner, so we do not discuss
them here. See, e.g., Puffer v. Allstate Ins. Co., 675 F.3d 709, 718
(7th Cir. 2012) (arguments may be waived on appeal if they are
“underdeveloped, conclusory, or unsupported by law”). None
of the challenged evidentiary decisions, either individually or
taken together, warrant a new trial.
14                                                    No. 12-1699

     C. Jury Instructions
    Johnson raises both procedural and substantive challenges
to the district court’s jury instructions. Procedurally, she claims
that she was not provided with an opportunity to read the final
instructions and to object to them before they were given to the
jury. Substantively, she argues that the instructions were
erroneous and were too generous to the General Board,
prejudicing her and requiring a new trial. Although the failure
to provide Johnson with a timely opportunity to read and
object to the final jury instructions was error, she has made no
showing of prejudice, so the error was harmless. We also find
no error in the challenged jury instructions, which accurately
stated the law.
        1. Rule 51(b) Procedural Error
    Johnson argues first that the court did not provide her with
an opportunity to read and object to the final jury instructions
before they were provided to the jury. Federal Rule of Civil
Procedure 51(b)(1) requires the trial court to “inform the
parties of its proposed instructions and proposed action on the
requests before instructing the jury and before final jury
arguments.” The court then “must give the parties an opportu-
nity to object on the record and out of the jury’s hearing before
the instructions and arguments are delivered.” Fed. R. Civ. P.
51(b)(2).
   The record here does not show that the district court
complied with either Rule 51(b)(1) or (b)(2). The parties had
agreed on some jury instructions and included them as part of
their Joint Amended Final Pretrial Order. They had also
disagreed on many others. The final instructions actually given
No. 12-1699                                                               15

by the court included some of the General Board’s proposed
instructions from the Amended Final Pretrial Order, to which
Johnson had objected. The final instructions also included
supplemental instructions that were submitted by the General
Board after its closing argument and just before Johnson gave
the rebuttal portion of her closing argument.
    Our review of the record does not indicate that the court
held a jury instruction conference before the final jury instruc-
tions were given to the jury. Johnson made her objections to
the jury instructions immediately after the instructions were
given, explaining that she had not had an opportunity to read
them or state objections. Tr. 875. The court overruled the
objection, saying that the instructions adequately stated the
law, but not saying that the objections came too late. Tr. 876.4
    The failure to comply with Rule 51(b) put the result of the
trial at risk. Rule 51(b) prevents parties from being surprised
by the phrasing or content of jury instructions. Knowing what
the jury instructions will say allows parties to frame their
closing arguments so that they dovetail with the instructions,
making their claims easier to understand and probably more
persuasive. See United States v. Carrillo, 269 F.3d 761, 768 (7th
Cir. 2001) (parallel requirement in Fed. R. Crim. P. 30 was
violated, but error was harmless because “this is not a case in
which defense counsel were forced to present their closing

4
  The General Board contends that Johnson waived the claimed substantive
errors by failing to make timely objections to the jury instructions, as
required by Fed. R. Civ. P. 51(c). Because the district court did not provide
Johnson with a timely opportunity to object before it instructed the jury,
and because she objected promptly after the instructions were given, her
objections were timely. There was no waiver.
16                                                  No. 12-1699

arguments with no idea what the jury instructions were going
to be”). The Rule 51(b) process also ensures that the district
judge knows of any legal issues the parties have with the
instructions and provides the judge a last opportunity to try to
resolve them or to explain the judge’s reasons for drafting the
instructions as given. Rule 51(b) also provides an opportunity
for the parties to object to any jury instruction they find
improper, preserving the issue for review on appeal. See Fed.
R. Civ. P. 51(c)(2).
    In this case Johnson has not argued, let alone shown, that
the Rule 51(b) error caused her independent prejudice, such as
by leading her to give a closing argument that conflicted with
the final instructions. In the absence of prejudice, we conclude
that the procedural error was harmless.
       2. Substance of the Jury Instructions
    We review jury instructions as a whole, “analyzing them
deferentially to determine whether they accurately state the
law and do not confuse the jury.” Rapold v. Baxter Int’l Inc.,
718 F.3d 602, 609 (7th Cir. 2013). To obtain a new trial based on
incorrect jury instructions, Johnson must establish that (1) the
instructions did not accurately state the law, and (2) the error
prejudiced her because the jury was likely to be misled or
confused. Id. Johnson challenges the retaliation instruction, the
adverse action instruction, and an instruction explaining the
relationship between discrimination and retaliation claims. We
find no error. The instructions as given stated the law accu-
rately and were not overly confusing.
    Contrary to Johnson’s contentions, the retaliation instruc-
tion did not state that discrimination complaints must be in
No. 12-1699                                                       17

writing in order to support an inference of retaliation. The
instruction did state that decision-makers would need to have
known about Johnson’s discrimination complaints for Johnson
to prevail, but that is an accurate statement of the law, absent
a “cat’s paw” theory of liability. See, e.g., Luckie v. Ameritech
Corp., 389 F.3d 708, 715 (7th Cir. 2004) (employer “must have
had actual knowledge of the complaints for her decisions to be
retaliatory”); Byrd v. Illinois Dep’t of Public Health, 423 F.3d 696,
709–10 (7th Cir. 2005) (cat’s paw theory of retaliation does not
require direct knowledge of discrimination complaints by the
employer). Johnson did not pursue a cat’s paw theory at trial
and did not request a cat’s paw instruction, so the retaliation
instruction was accurate.
   Johnson also claims that the instructions did not explain
what constitutes a materially adverse action, but this is
incorrect. The adverse action instruction was largely drawn
from the Seventh Circuit Pattern Civil Jury Instructions, and
accurately stated the law.
    Johnson challenges next the district court’s decision to
provide a curative instruction to the jury. The instruction told
the jury that Johnson’s discrimination claims had already been
resolved, and told the jury not to consider any alleged discrim-
ination in determining whether the General Board had retali-
ated against Johnson. The district court found the instruction
necessary because it had mistakenly referred to Johnson’s
discrimination claims during jury selection, and Johnson had
repeatedly referred to those claims during the trial. The
relationship between unsuccessful discrimination claims and
pending retaliation claims can be confusing to judges and
lawyers, let alone jurors. Giving the curative instruction to the
18                                                   No. 12-1699

jury was probably wise and certainly was not an abuse of
discretion.
IV.      Rule 60 Motion for Relief From Judgment
    Johnson also sought and was denied relief from judgment
under Federal Rule of Civil Procedure 60(b). Relief from
judgment under Rule 60(b) “is an extraordinary remedy and is
only granted in exceptional circumstances.” Willis v. Lepine, 687
F.3d 826, 833 (7th Cir. 2012) (internal quotation omitted). The
district court has broad discretion to deny motions for relief
from judgment, and we review such denials only for abuse of
discretion. Nelson v. Napolitano, 657 F.3d 586, 589–90 (7th Cir.
2011).
    Johnson claims that her trial was permeated by judicial
bias, and cites several examples of conduct that she claims
showed prejudice against pro se litigants. We see no indication
of bias. “Federal judges have wide discretion to determine the
role that they will play during the course of a trial. A district
judge is free to interject during a direct or cross-examination to
clarify an issue, to require an attorney to lay a foundation, or
to encourage an examining attorney to get to the point.” United
States v. Washington, 417 F.3d 780, 783–84 (7th Cir. 2005)
(internal references omitted). The district court’s occasional
interjections during trial, the denial of some of Johnson’s
requests for sidebar conferences, and the other sundry events
that Johnson identifies fall well within the district court’s
discretion to manage the trial.
      The judgment of the district court is AFFIRMED.